Affirmed and Memorandum Opinion filed February 25, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00994-CR

                   TRAVIS NORMAN TRAINER, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 2
                           Galveston County, Texas
                     Trial Court Cause No. MD-0377266

                  MEMORANDUM OPINION

      A jury found Appellant Travis Norman Trainer guilty of resisting arrest. See
Tex. Penal Code Ann. § 38.03 (Vernon 2016). In a single issue, Appellant argues
the trial court erred by excluding from evidence an investigative report pertaining
to the arresting officer. For the reasons below, we affirm.

                                   BACKGROUND

      On the evening of November 26, 2017, the Dickinson Fire Department
responded to reports of a fire at Appellant’s house. After Appellant became “irate”
and “noncompliant,” the firefighters requested police backup. Galveston County
Sheriff Deputy Angela Kelley was dispatched to Appellant’s residence.

      Testifying at Appellant’s trial, Deputy Kelley said she arrived at Appellant’s
house and saw a makeshift fire pit in the front yard. Deputy Kelley said everyone
at the house was “extremely intoxicated” and Appellant was argumentative and
yelling. According to Deputy Kelley, Appellant moved to the middle of the street
and began arguing with a firefighter; at that point, Deputy Kelley attempted to
place Appellant under arrest.     Deputy Kelley said Appellant held his arms
“together to his chest” where she was unable to handcuff him. When Deputy
Kelley managed to place a handcuff on Appellant’s left wrist, he yanked his arm
away and caused minor injuries to Deputy Kelley’s hand.              Deputy Kelley
handcuffed Appellant with assistance from one of the firefighters.

      After Appellant was handcuffed, Deputy Kelley attempted to take him to her
patrol car. Deputy Kelley said Appellant “leaned down and started dragging [her]
back towards his house” while telling Deputy Kelley she “was not going to take
him to jail.” Deputy Kelley testified that Appellant “yanked” from her grasp and
fell face-first into bricks placed around the fire. Deputy Kelley said Appellant
briefly was unconscious and Emergency Medical Services was called for a possible
head injury. After Appellant refused medical treatment, Deputy Kelley transported
Appellant to jail.

      Appellant testified he was not intoxicated when Deputy Kelley arrived at his
residence. Appellant said he never stepped off his property while Deputy Kelley
and the firefighters were at the scene. Appellant said Deputy Kelley handcuffed
him behind his back, picked him up by the elbows, and threw him into the bricks
on the ground. Appellant said he had a limited recollection of events that occurred

                                         2
after he hit his head.

       The jury found Appellant guilty of resisting arrest and assessed punishment
at 30 days’ confinement and a $500 fine. Appellant timely appealed.

                                          ANALYSIS

       In a single issue, Appellant asserts the trial court erred by excluding
evidence of a November 2015 investigative report of misconduct committed by
Deputy Kelley. Discussing the report’s contents, the trial court stated it found that
Deputy Kelley had “violated the sheriff’s office policy manual by use of force by
placing an inmate in a suicide prevention without medical authorization.”1
Importantly, the trial court also stated the report concluded Deputy Kelley’s
actions exhibited a “lack of candor, [and a] failure to be accurate, complete and
truthful.”

       Appellant argues on appeal that the evidence was admissible under Texas
Rules of Evidence 404(b) and 613(b) to show Deputy Kelley’s alleged motive,
bias, or self-interest. We review the trial court’s evidentiary ruling for an abuse of
discretion. Zavala v. State, 401 S.W.3d 171, 176 (Tex. App.—Houston [14th
Dist.] 2011, pet. ref’d) (citing Montgomery v. State, 810 S.W.2d 372, 379 (Tex.
Crim. App. 1990)). We must uphold a trial court’s evidentiary ruling if it is
reasonably supported by the record and correct on any applicable theory of law.
Willover v. State, 70 S.W.3d 841, 845 (Tex. Crim. App. 2002).

       At trial, Appellant’s counsel asserted the report was admissible because

       1
         The investigative report is not included with the appellate record. Because the record
contains a reasonably specific summary of the report’s findings, we are able to evaluate
Appellant’s issue on appeal. See Tex. R. Evid. 103(a) (error may not be predicated upon a ruling
which excludes evidence unless the substance of the evidence is apparent from the context); see
also Linney v. State, 401 S.W.3d 764, 773 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d).


                                               3
there were “significant parallels” between the incident described in the report and
Deputy Kelley’s interactions with Appellant.        The trial court concluded (and
Appellant’s counsel agreed) that the report was intended to address Deputy
Kelley’s “credibility” and “character for truthfulness or untruthfulness.” Under
Texas Rule of Evidence 404(b), however, evidence “of a crime, wrong, or other act
is not admissible to prove a person’s character in order to show that on a particular
occasion the person acted in accordance with the character.” Tex. R. Evid. 404(b).
The wrong at issue falls squarely within this prohibition and the trial court did not
abuse its discretion in excluding the investigative report under Rule 404(b).

      Appellant also argues the trial court erred under Texas Rule of Evidence 613
and that the court’s exclusion of evidence tending to prove Deputy Kelley’s
character for untruthfulness violated constitutional guarantees “of effective cross
examination, confrontation[,] and assistance of counsel.”          To preserve error
regarding the exclusion of evidence, a party must (1) tell the trial court the
evidence is admissible, and (2) explain why it is admissible. See Vinson v. State,
252 S.W.3d 336, 340 (Tex. Crim. App. 2008); Reyna v. State, 168 S.W.3d 173,
179 (Tex. Crim. App. 2005); Roderick v. State, 494 S.W.3d 868, 880 (Tex. App.—
Houston [14th Dist.] 2016, no pet.). The explanation given at trial must match the
one asserted on appeal. Reyna, 168 S.W.3d at 179. Appellant’s arguments in the
trial court failed to preserve the constitutional issues he now raises on appeal.

      Here, Appellant did not challenge the admissibility of the evidence at issue
on any grounds other than Texas Rule of Evidence 404(b). Specifically, Appellant
did not raise any constitutional issues and did not assert the investigative report
was relevant to show Deputy Kelley’s alleged motive, bias, or self-interest under
Texas Rule of Evidence 613(b). As a result, these complaints were not preserved
for appellate review.

                                           4
      The trial court’s exclusion of the investigative report is reasonably supported
by the record and correct under the applicable legal theories. We conclude the trial
court’s ruling does not constitute an abuse of discretion.

      We overrule Appellant’s issue on appeal.

                                    CONCLUSION

      We affirm the trial court’s final judgment.




                                       /s/       Meagan Hassan
                                                 Justice


Panel consists of Chief Justice Frost and Justices Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             5